Citation Nr: 1233268	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1965 to December 1968 and in the U.S. Marine Corps from August 1973 to August 2001. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In correspondence in September 2006, the Veteran requested a hearing before the Board.  He withdrew the request in writing in June 2007.  

In March 2008, the Board denied service connection for a heart disorder.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2010, the Court vacated the decision and remanded the claim for further development.  In June 2010 and again in December 2011, the Board remanded the claim for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  There is credible medical evidence of several different mild cardiac conduction anomalies on electrodiagnostic and exercise tests in and after service. 

2.  There is no credible medical evidence of a current, diagnosed heart disability. 






CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In February 2003, the RO provided a notice that met the requirements except that the notice did not advise the Veteran of the method for assignment of a rating and effective date.  The notice provided three of the criteria for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  After the initial decision on the claim, the Appeals Management Center provided information on the assignment of a rating and effective date in correspondence in September 2010 followed by an opportunity to respond before readjudication in supplemental statements of the case in June 2011 and July 2012.   Moreover, as service connection will not be granted, a rating and effective date will not be assigned.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force military policeman and as a U.S. Marine Corps Officer and aviator, retiring at the rank of Colonel.  The Veteran contends that his service and post-service records contain a history of electrocardiogram (ECG) abnormalities and that these test results and a February 2003 opinion of a private physician substantiate that he has a chronic heart disorder which first manifested in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as cardiovascular disease including organic heart disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 


Service treatment records showed that the Veteran underwent numerous physical examinations from 1973 to 1998 for qualification for flight duty.  The records contain many charts of electrocardiogram laboratory tests.  An ECG obtained in 1974 was evaluated as normal.  Tests in 1984, 1986, and 1987 were evaluated as normal with sinus bradycardia and, in one test, with tall T-waves.  In July 1989, the evaluator noted a large posterior component of QRS, poor R-wave progression, tall peaked T-waves V2-5, but otherwise within normal limits and no change from previous tests.  Several tests obtained from 1990 and 2000 showed alternately right and left axis deviations and on one test left anterior fascicular block.  However, throughout this period of service, there were no clinical interpretations, treatment for observable symptoms, or diagnoses of any form of heart dysfunction or ischemia.  The Veteran denied any symptoms of heart trouble on all flight physical examinations, and the examining physicians noted no heart abnormalities on the clinical examination.  The Veteran remained qualified and served on flight duty.  He received a waiver for continued flight duty starting in 1996 because of a well controlled hypertension and a knee disability.  A May 1999 echocardiogram and exercise stress test showed that the Veteran was able to achieve a workload of 12 metabolic equivalents (METS) with no symptoms.  

In a May 2001 retirement physical examination the Veteran denied any heart symptoms.  The examining physician found no clinical heart abnormalities and made no comment regarding the long history of ECG test results.  A February 2001 ECG showed sinus bradycardia with a left axis deviation.  A second ECG concurrent with the retirement physical showed normal sinus rhythm with the left axis deviation. 

In February 2002, the Veteran submitted a claim for "potential onset of heart problems," noting the results of the ECGs in service.  He submitted a letter from a life insurance company that declined coverage based on their underwriting standards.  The company assigned a risk rating of "+25" for the abnormal ECG that noted "poor R-wave progression. "  Another unrelated medical problem was assigned a rating of "postponed" and the company noted that a combination that exceeds "+50" fell into an increased risk category.  The company advised that reconsideration was possible if improvement was shown in the problem unrelated to the ECG score.  

In correspondence in March 2003, the Veteran reported that his heart condition was brought to his attention by LCDR Fernandez on a flight physical in 1980.  He noted that another examiner by the name of CDR Brown ordered a heart ultrasound test in the summer of 1999.   Although the records of ECGs were available as noted above, LCDR Fernandez performed a flight physical in August 1979 and provided no comments on the ECG and noted no abnormalities.  The Veteran reported no heart symptoms on that examination.  Another examiner performed a flight physical in Aug 1980 and made no comments, found no abnormalities, and the Veteran again denied any symptoms.  In May 1999, the Veteran underwent an ECG and echocardiogram and exercise test noted above.  CDR Brown performed a flight physical in August 1999.  He noted the left axis deviation from the ECG but that the echocardiogram was normal and that the Veteran was asymptomatic.  He noted the Veteran's report of shortness of breath occurred while wearing flight gear in a pool.  He concluded that the test results were not considered disqualifying and made no diagnosis of heart disease.  A flight surgeon in July 2000 found the Veteran qualified for flight duty with the waivers for hypertension and the knee.   

In March 2003 correspondence, the Veteran noted that he had recently sought treatment from his private primary care physician for chest discomfort and breathing difficulties on heavy exertion.   The Veteran noted that ECGs continued to show the anomalies but acknowledged that the stress test was negative.  Nevertheless, the Veteran noted that these tests precluded insurance coverage.  

The RO obtained clinical records from the primary care physician.  A summary of problems from the start of his care in November 2001 through June 2003 was silent for any diagnoses of heart disease or dysfunction.  In January 2003, the Veteran underwent an exercise stress test with an echocardiogram.  The resting and exercise echocardiograms showed anomalies similar to those noted in service.  The Veteran reported vague chest pressure during the exercise but achieved a workload of 14 METS, a value higher than that measured in 1999.  Left ventricular ejection fractions were 60 to 65 percent at rest increasing to 75 to 80 percent during the exercise.  The evaluating physician noted that the test was positive for mild and vague chest discomfort.  The evaluator noted that one ECG anomaly did meet the diagnostic criteria for myocardial ischemia but also noted, "The specificity of these changes are (sic) diminished by the baseline ST segment abnormalities."  The evaluator noted normal blood pressure during exercise, normal resting left ventricular function, and normal response to exercise.  The evaluator concluded that there was no evidence of exercise induced myocardial ischemia.  In February 2003, the primary care physician noted a review of the echocardiogram results and clearly noted in his own handwritten record that they were normal.  Subsequent clinical records from this physician through June 2004 are silent for any symptoms of chest pain or shortness of breath or for any diagnosis or treatment of a cardiovascular disorder other than on-going medication to control hypertension.  

Records of VA outpatient primary care from 2002 to 2006 are silent for any symptoms or diagnoses of heart related disorders.  The Veteran denied any chest pain, shortness of breath, or dyspnea on any activities of daily living or on exertion.  

In December 2004, a VA physician noted a review of the claims file and the Veteran's reports of ECG abnormalities starting in 1981.  The Veteran acknowledged that he had no symptoms.  He also reported the diagnosis and treatment for hypertension as starting in 1995 and the diagnosis for diabetes as starting in 2004.  The Veteran denied any current symptoms of angina, dizziness, or syncope but did experience dyspnea when running at a fast pace on a treadmill for five to ten minutes.  The Veteran reported that he was able to walk on level surfaces at three miles per hour and denied any effect on his occupation or daily activities.  The physician estimated the Veteran's workload capacity at three to four METS without explanation.  On clinical examination, the physician noted no abnormalities.  The physician did not provide a diagnosis but concluded only that the sinus bradycardia was identified prior to the onset of hypertension and diabetes.  Therefore, the sinus bradycardia was not secondarily caused by these other disorders.  The physician ordered an ECG and an exercise stress echocardiogram that were performed by a technician after his examination.  There is no evaluation in the file.  The technician noted findings including normal chambers and normal left ventricle wall thickness, annular calcification of the mitral valve, thickened aortic valve, and an estimated left ejection fraction of 50 percent, but also found no evidence of left ventricular valve dysfunction, no evidence of thrombus or pericardial effusion, normal root dimension, and normal right ventricle systolic function.      

In correspondence in September 2005, the Veteran's primary care physician noted that he had been treating the Veteran since 2001 for several diagnosed disorders and had been "following his mild cardiac conduction abnormality."  The physician noted his review of four of the ECGs obtained during active service and one in 2003 and concluded that the QRS axis anomaly underwent a slight progression from 1989 to 2003.  He noted, "I do not know whether this will progress to a more serious cardiac conduction abnormality; but if it does, the condition clearly developed while on active duty....I do not know whether he will ever need treatment for the cardiac problem." 

In an August 2005 substantive appeal, the Veteran reported that he had been rejected for life insurance coverage by another company for reasons similar to the first rejection.  He called attention to five prior ECGs and contended that the January 2003 stress test contained the statement, "...diagnosis criteria of myocardial ischemia." 

In March 2008, the Board denied service connection for a heart condition.  The Board noted that the ECGs in service showed anomalies such as sinus bradycardia, axis deviations, and on one occasion left arterial enlargement, the latter not repeated.  However, the Board noted that there were no diagnoses of a heart disorder and that the Veteran remained qualified for flight duty.  The Board also noted that neither the primary care physician nor the VA physician in 2004 made findings or diagnoses of a heart disease or disability.  The Board further noted that the primary care physician concluded that no treatment was currently needed and that it may never be needed.  The Board concluded that service connection was not warranted because there was no current disability or disease.    

The Veteran appealed the decision to the Court.  In a brief, the appellant correctly noted that the primary care physician diagnosed a "mild cardiac conduction abnormality" that had developed on active duty.  The appellant then stated, "Included in the medical evidence of record is a diagnosis of sinus tachycardia and myocardial ischemia."   In a brief, the government also cited the conduction abnormality, sinus bradycardia, and indicated that the appellant was found to have a diagnosis of myocardial ischemia.  In its decision to vacate and remand, the Court also noted that the appellant had been diagnosed by his primary care physician as having met the diagnostic criteria for myocardial ischemia and that the Board failed to address the opinion of a mild cardiac conduction abnormality.   

On further review, the Board concludes that the Veteran, his representative, and the government misrepresented the 2003 evidence of myocardial ischemia.  No such diagnosis was provided by either the evaluator of the echocardiogram or by the primary care physician.  The Court erred by accepting these representations as they are inconsistent with the evidence.  In its decision, the Board addressed the physician's statements regarding mild conduction abnormalities and other statements of a lack of current treatment now or in the future, and the fact that laboratory test findings such as sinus bradycardia did not support a diagnosis of heart disease by the physician.  Neither of the parties or the Court considered this physician's clear finding in February 2003 that the results of the January 2003 testing were normal.  The Court congratulated the government on the confession of error and, in another part of its decision, admonished the Board not to rely on its own unsubstantiated medical opinion rather than basing its conclusions on the medical evidence of records, citing Sacks v. West, 11 Vet. App. 314, 317 (1998). 

In June 2010 the Board remanded the appeal for compliance with the Court's January 2010 Order for a new and adequate examination addressing all the Veteran's "diagnosed cardiac conditions."  The Board directed that the examiner review the claims files including the private testing and primary care opinion in 2003 and 2005, order any necessary tests, and provide diagnoses for all current cardiovascular conditions.  

In October 2010, a VA physician noted a review of the claims file and the Veteran's reports of the history of ECG test results in service and the diagnosis of hypertension in 1994 and diabetes in the early 1990s.  He noted that none of the ECG results or diagnoses precluded his flight duties.  The Veteran reported that he had been told by his primary care physician that he had a positive stress test for myocardial ischemia in 2003 but had never been referred to a cardiologist and never had any further tests including a repeat stress test.  The Veteran reported that his first observable symptoms started in 2001 or 2002 with vague anterior chest discomfort and that it had become slightly worse with slight exertional dyspnea on heavy exertion.  He denied episodes of syncope but reported occasional mild positional lightheadedness and a sensation of fatigue.   The Veteran reported that he was very active, going to a gym daily and exercising on a treadmill for 15 to 20 minutes on maximum elevation.  He reported that he walks three miles and performs all daily activities and chores such as lawn care.   The physician estimated a workload capacity of 8 METs from these reports.  On examination, the physician noted a regular rhythm and a 1/6 systolic ejection murmur but no clinically appreciable cardiomegaly.  The physician noted the Veteran's insistence of a diagnosis of ischemic heart disease but also noted that the January 2003 stress test and echocardiogram did not support that diagnosis. The physician concluded that there was no objective evidence of ischemic heart disease at the present time but ordered additional testing. 

In correspondence in August 2011, the Veteran requested a 90 day extension to present additional evidence and enclosed duplicates of evidence service, from his primary physician, and from the insurance company, which were already of record.  He noted that his history precluded employment as an airline pilot in the 1990s although he was on active duty as a pilot in the Marine Corps at the time. 

In December 2011, the Board remanded the appeal to obtain additional VA records including the results of the testing and evaluation ordered by the VA physician in October 2011, and to provide the Veteran with copies of this testing and current VA outpatient records.   

An exercise stress test and echocardiogram was performed in a VA clinic in early November 2011.  The test data sheet showed a normal left ventricle size with mild systolic dysfunction and an ejection fraction of 50 percent.  In January 2012, the physician reviewed the results and concluded that they were negative for ischemia.  

The physician did not comment directly on the 2005 diagnosis of conduction abnormalities or indicate whether the abnormalities represented a form of cardiovascular disease.   However, to better understand the significance of ECG conduction abnormalities, the Board consulted a medical reference and advised the Veteran of the passage noted by the Board.  38 C.F.R. § 20.903 (b) (2011).  The author of a medical text on electrocardiography noted: 

The ECG is a laboratory test only and is not a sine qua non of heart disease diagnosis.  A patient with an organic heart disorder may have a normal ECG, and a perfectly normal individual may show nonspecific electrocardiographic abnormalities....The ECG must always be interpreted in conjunction with the clinical findings.  

Mervin J. Goldman, MD, Principles of Clinical Electrocardiology, 1 (12th ed. 1986).  

Myocardial ischemia is defined as a deficiency in blood supply to the heart muscle due to obstruction of constriction of the coronary arteries.  Dorland's Illustrated Medical Dictionary, 861 (28th Ed. 1994).  

The Board concludes that service connection for a heart disorder is not warranted because there is no credible medical evidence of a current disability. 

The Board concludes that the Veteran is both competent and credible to report his observed symptoms such as vague chest pain and dyspnea on heavy exertion.  However, he also denied these symptoms in concurrent outpatient treatment encounters.  He acknowledges that his symptoms do not interfere with vigorous exercise or daily activities and have not been limiting on any of the exercise stress tests.  The Veteran is not credible in his reports of a diagnosis of myocardial ischemia by his primary care physician as that physician made no such diagnosis.  Moreover, the Veteran's initial claim was for the "potential onset of heart problems," which is where his status remains at this time. 

The Board finds that the evidence of denial of life insurance by two companies is not relevant or persuasive.  In the company letter, the Veteran was assigned a risk factor because of the history of ECG conduction abnormalities.  By the company's stated standards, the heart risk factors alone would not have been disqualifying.  He was denied coverage because of a combination of things, including another unrelated risk factor that could be improved.  The decisions by a life insurance company involve actuarial projections and are not evidence of a current disability.  The reported denial of employment by a commercial airline is not evidence of a current disability as the airline may also considered risk factors for a potential disruptive illness in the future.  

The record clearly shows that various cardiac conduction anomalies have been present since the 1980s and continue to be detected on testing after service.  The Board acknowledges that these anomalies may be risk factors for future disease as the primary care physician so indicated in his 2005 correspondence.  At issue is whether these electrical signal conduction anomalies impede the blood flow function of the heart and cause some form of functional disability.  The Board is mindful of the Court's admonition not to form and rely on its own medical conclusions, and the Board will not attempt to interpret any ECG or echocardiogram data.  

The Board places greatest probative weight on the many clinical evaluations in and after service that do not contain a diagnosis of a current form of heart disease or disability.  This is consistent with the medical text quoted above indicating that ECG test results standing alone do not show heart disease.  None of the clinical evaluators have diagnosed heard disease.   The appellant contends and the Court implies that the conduction anomalies represent a diagnosis of a disability.  The medical definitions, authorities, and opinions of record indicate otherwise.  

As discussed above, the evaluator and primary care physician in 2003 noted the presence of mild cardiac conduction anomalies.  The echocardiogram evaluator did indicate that one anomaly met the diagnostic criteria for ischemia but in the same sentence noted that the significance was diminished because it was consistent with the Veteran's baseline.  The conduction changes had been present for several decades.  The evaluator noted that there was mild and vague chest discomfort but that several other functions were normal.  He clearly concluded that there was no evidence of exercise induced myocardial ischemia or exercise induce arrhythmias.  On review, the primary care physician clearly noted that the results were clinically normal.  Both conclusions were misrepresented before the Court.  Further, the 2010 VA physician reviewed this testing, and also concluded that the tests did not support a diagnosis of myocardial ischemia.  He estimated a workload capacity of eight METs based on the Veteran description of his exercise and daily activities

The Board places low probative weight on the 2004 examiner's pre-test estimate of three to four METs capacity based on the Veteran's description of his activities because the estimate was made before testing, was inconsistent with other testing and was subsequently reviewed by another VA physician in 2010 and found not to support a diagnosis of ischemia.  The VA physician in 2011 reviewed the entire record, obtained additional testing, and concluded that the Veteran did not have an ischemic disorder.  

The basis of disability evaluations is the assessment of the ability of the body as a whole or of a system or organ to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2011).  Although this definition appears in the section of the regulations for rating a disability, it is applicable to assist here in determining whether the Veteran's heart conduction anomalies constitute a current disability.  Notwithstanding the absence of a diagnosis of a disease, the Veteran has not described or been observed to have a functional loss.  He is able to exercise frequently and vigorously and perform all daily activities.  He has not reported any interference with his capacity for employment other than that he cannot be a commercial airline pilot or received certain life insurance policies because of risk factors, not because of any current dysfunction.  

The Board makes no determination whether the conduction anomalies are or are not risk factors or precursors for heart disease or disability.  Should the Veteran develop functional limitations and receive a medical diagnosis of a form of heart disease, a claim for service connection can be reopened with this new and material evidence. 

The Veteran does not have credible medical evidence of a current heart disability.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


